TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2015



                                      NO. 03-15-00745-CV


                          Continental Homes of Texas, LP, Appellant

                                                 v.

                   Scofield Villas Condominium Community, Inc., Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on November 11, 2015. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.